Citation Nr: 1613554	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2013, the Board remanded the issues of entitlement to service connection for vertigo, headaches, and an acquired psychiatric disorder to include paranoia and posttraumatic stress disorder.

Rating decisions dated July and September 2014 granted entitlement to service connection for headaches and an acquired psychiatric disorder to include paranoia and posttraumatic stress disorder.

The issue of entitlement to service connection for vertigo is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the appeal for an etiological opinion regarding the Veteran's claimed vertigo, noting in pertinent part that since VA treatment records dated from December 2007 showed treatment for vertiginous symptoms and a diagnosis of vestibular neuronitis, there was sufficient evidence to find that he had met the current disability requirement.  Specifically, the Board directed the examiner to first address whether any vertigo-related disorder pre-existed service, and if so, whether it had not been aggravated by service.  If either of these were found to be negative, the examiner was to then provide an opinion addressing whether any vertigo-related disorder was incurred in or otherwise related to active service.

In September 2014, a VA examiner opined that the claimed condition was less likely than not incurred in or caused by service because the Veteran no longer has vestibular neuritis.  Because the existence of a current disability has already been suggested, without more, the Board finds the examiner's rationale to be inadequate for rating purposes.  In addition, the examiner did not address the preliminary questions regarding whether any vertiginous disorder preexisted service or had been aggravated by service.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, an addendum opinion is required.  If vestibular neuritis is a disorder that might be acute rather than chronic, and therefore, might resolve, additional explanation is indicated.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the September 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must express an opinion as to the following:

(a) Is there clear and unmistakable (obvious and manifest) that the Veteran experienced recurrent dizziness and/or other symptoms indicative of a vertiginous disorder prior to service as a result of pre-service head trauma?

(b) If the examiner determines that it is clear and unmistakable that recurrent dizziness and/or other symptoms indicative of a vertiginous disorder existed prior to service, the examiner should then determine whether it is clear and unmistakable (obvious and manifest) that such a pre-existing condition(s) was not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression).

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

(c) If the examiner determines that it is not clear and unmistakable that the Veteran had a history of recurrent dizziness and/or other symptoms indicative of a vertiginous disorder prior to service at the time of his enlistment examination, and/or there is not clear and unmistakable evidence that such a pre-existing condition(s) was not aggravated by service, then he/she should determine whether it is at least as likely as not (50 percent or greater likelihood) he has vertigo, to include the findings of vestibular neuronitis, that was incurred in or otherwise the result of his active service.

(d) If it is determined that vestibular neuritis is not found, an explanation of the earlier diagnosis should be discussed, to include whether this is a chronic disorder or whether it might be acute and transitory and thereafter resolve.  A complete medical explanation is requested so that the evidence may be reconciled.

2. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




